Citation Nr: 9932834	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) original rating for 
a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to July 
1996.


This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1996 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for a left ear hearing loss disability was 
granted and assigned a noncompensable disability evaluation.  
Additionally, the RO, by means of the September 1996 rating 
action, denied service connection for cholesteatoma.  The 
veteran appealed these decisions.

The Board notes that during the pendency of the veteran's 
appeal, the RO, in an October 1998 rating decision, granted 
service connection for cholesteatoma and combined it with his 
service-connected chronic otitis of the left ear as it was 
infeasible to differentiate between the two disabilities.  
This action constitutes a full grant of benefits on appeal 
with respect to the issue of service connection for 
cholesteatoma.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's left ear hearing loss disability is 
manifested by average pure tone decibel loss in of 35 hertz 
in the left ear and speech recognition of 100 percent in the 
left ear.  Average pure tone decibel loss in the right ear is 
18 hertz and speech recognition is 96 percent. 

3.  The clinical evidence does not show that the veteran has 
total deafness in his right ear. 



CONCLUSION OF LAW

The criteria for a compensable evaluation for a left ear 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
1160(a) (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
(See Proscelle v. Derwinski, 2 Vet. App. 629 (1992), with 
regard to the application of the well-grounded standard for 
claims for increased compensation.)  He has not alleged the 
existence of any records of probative value that may be 
obtained, and which are not already associated with his 
claims folder.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  

Service connection for a left ear hearing loss disability was 
granted by the RO by means of a rating decision rendered in 
September 1996, following a review of the pertinent evidence, 
which included the veteran's service medical records and post 
service medical records.  A noncompensable evaluated was 
assigned effective August 1, 1996, the first day after his 
separation from active duty.  This rating is now before the 
Board on appeal as the veteran contends that his current left 
ear hearing loss disability is more severe than evaluated.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a Schedule for Rating 
Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (1999).  Evaluations of unilateral defective hearing range 
from noncompensable to 10 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination test together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the 

frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  
To evaluate the degree of disability from defective hearing, 
the revised rating schedule establishes eleven auditory 
acuity levels from level I for essentially normal acuity 
through XI for profound deafness. In situations where service 
connection has been granted only for defective hearing 
involving one ear, and the appellant does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 C.F.R. §§ 4.14, 4.85, Part 4 (1999), Diagnostic Codes 
6100 to 6101.

In addition, under the provisions of 38 U.S.C.A. § 1160(a) 
(West 1991), where service connection has been established 
for hearing loss involving only one ear, as is the situation 
in this case, and the veteran does not have total deafness in 
both ears, the hearing acuity of the nonservice-connected ear 
is deemed to be normal.  The report of the VA audiological 
examination performed in October 1997 does not show that 
hearing loss in the nonservice-connected right ear is of such 
severity as to comprise total deafness in that ear.  Under 
the provision of 38 U.S.C.A. § 1160(a) (West 1991), right ear 
hearing acuity for purposes of this appeal is deemed to be 
normal.

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating hearing impairment were 
amended effective June 10, 1999.  The United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals (Court), has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Therefore, the Board will evaluate the 
veteran's symptomatology pursuant to both the criteria in 
effect prior to June 10, 1999, and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the veteran.


The report of the most recent VA audiological examination of 
the veteran's hearing acuity, dated in October 1997, shows 
that the pure tone thresholds were 30, 35, 30, 35, and 40 in 
the left ear at 500, 1000, 2000, 3000 and 4000 hertz.  The 
average pure tone decibel loss (at 1000, 2000, 3000 and 4000 
hertz) was 35 in the left ear. This report also shows that 
speech recognition was 100 percent in the left ear.  

Under the current criteria set forth in the Schedule, the 
veteran's left ear hearing loss disability is assigned Level 
I as his pure tone threshold in the left ear is less than 41 
percent and his percentage of speech recognition is greater 
than 92 percent in each ear.  38 C.F.R. § 4.85, Table VI 
(1999).  This degree of unilateral hearing loss disability, 
as determined by the Schedule, warrants the assignment of a 
noncompensable evaluation, which is currently in effect.  
38 C.F.R. § 4.85; Diagnostic Code 6100 (1999). 

Similarly, under the criteria in effect prior to June 10, 
1999, the veteran's left ear hearing loss disability is 
assigned Level I for as his pure tone threshold in each ear 
is less than 41 percent and his percentage of speech 
recognition is greater than 92 percent in each ear.  
38 C.F.R. § 4.87, Table VI (1998).  As with the current 
criteria, this degree of unilateral hearing loss disability 
warrants the assignment of a noncompensable evaluation.  
38 C.F.R. § 4.87; Diagnostic Code 6100 (1998).  

The veteran has asserted that he does not hear in his left 
ear as well as before, and his assertion is credible.  In 
determining the actual degree of disability, however, the 
objective examination is more probative of the degree of 
impairment.  Moreover, the Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).  In this case, the numeric designations produce a 
noncompensable disability evaluation.  38 C.F.R. Part 4 
Diagnostic Code 6100 (1999). Accordingly, the noncompensable 
evaluation accurately reflects the degree of the veteran's 
left 

ear hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
Part 4, §§  4.85, 4.87 Diagnostic Code 6100 (1999).

The Court has also held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance. Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of the VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995). Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

In reaching this decision as to the issue of entitlement to 
an increased (compensable) evaluation for a left ear hearing 
loss disability, the Board has considered the complete 
history of the disability in question as well as the current 
clinical manifestations and the impact the disability may 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  Additionally, as the positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter is not evenly balanced and the 
preponderance of the evidence is against the veteran's claim, 
the resolution of doubt in his favor is not warranted.  38 
U.S.C.A. § 5107(b).


ORDER

An increased (compensable) rating for a left ear hearing loss 
disability is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

